Case 4:17-cv-07025-SBA Document 77-2 Filed 10/30/18 Page 1 of 4




  EXHIBIT B
                                                 Case
                                                 Case  4:17-cv-07025-SBA
                                                        4:17-cv-07025-SBA Document     Document40-13    77-2 FiledFiled10/30/18
                                                                                                                          04/27/18 Page Page22of
                                                  Stardock Systems, Inc. v. Paul Reiche Ill and Robert Frederick Ford - Case No. 4:17-CV-07025-SBA
                                                                                                                                                  of44

     * AC= Attorney-Client Privilege; WP= Work-Product

     Key to People Named Above
     S. Steinberg     Counsel for Reiche and Ford
     M. Palmer        Counsel for Reiche and Ford
     S. Singer        President, Singer Associates
     E. Souza         Director of Business Operations, Singer Associates
     I. Suarez        Office Manager, Singer Associates
     A. Mcinerney     Account Executive, Singer Associates


     From            To                                        Cc                                    Sent      Description and Subject                                                          AC/WP*
1    S. Steinberg    S. Singer                                                                       2/15/18   Email attaching draft Answer and Counterclaim                                    AC/WP
2    S. Steinberg    S. Singer                                                                       2/15/18   Email re: draft Answer and Counterclaim and call re: same                        AC
3    E. Souza        S. Steinberg                              S. Singer; A. Mcinerney               2/15/18   Email attaching draft consulting agreement                                       AC/WP
4    I. Suarez       S. Singer                                                                       2/16/18   Email re: voicemail re: potential retention                                      AC
5    P. Reiche        S. Singer; M. Palmer; S. Steinberg; A.                                         2/16/18   Email re: strategy for response to initial press inquiry                         AC
                      Mcinerney; F. Ford
6    S. Steinberg     P. Reiche                                S. Singer; M. Palmer; A. Mcinerney;   2/16/18   Email re: strategy for response to initial press inquiry arid draft Answer and   AC/WP
                                                               F. Ford                                         Counterclaim
7    S. Steinberg     S. Singer                                A. Mcinerney                          2/16/18   Email re: draft Answer and Counterclaim                                          AC
8    S. Singer        P. Reiche; F. Ford; S. Steinberg; M.     A. Mcinerney                          2/16/18   Email re: response to initial press inquiry                                      AC
                      Palmer
9    P. Reiche        S. Steinberg; M. Palmer                  S. Singer; A. Mcinerney; F. Ford      2/16/18   Email re: strategy for response to initial press inquiry and draft Answer qnd    AC/WP
                                                                                                               Counterclaim
10   S. Steinberg     E. Souza; S. Singer; A. Mcinerney        Terry lngroff                         2/16/18   Email attaching draft consulting agreement                                       AC/WP
11   S. Steinberg     P. Reiche; M. Palmer                     S. Singer; A. Mcinerney; F.. Ford     2/17/18   Email attaching draft Answer and Counterclaim                                    AC/WP
12   S. Steinberg     P. Reiche; M. Palmer                     S. Singer; A. Mcinerney; F. Ford      2/17/18   Email attaching potential exhibits to draft Answer and Counterclaim              AC/WP
13   F. Ford          S. Singer                                P. Reiche; Stephen C. Steinberg       2/18/18   Email re: response to initial press inquiry                                      AC
14   S. Steinberg     F. Ford                                  S. Singer; P. Reiche                  2/18/18   Email re: draft Answer and Counterclaim and strategy for response to initial     AC
                                                                                                               press inquiry
15   S. Singer        S. Steinberg                                                                 2/19/18     Email re: claims                                                                 AC
16   F. Ford          S. Steinberg; S. Singer                  P. Reiche                           2/20/18     Email re: strategy for response to initial press inquiry                         AC
17   S. Steinberg     F. Ford; S. Singer                       P. Reiche; M. Palmer                2/20/18     Email attaching draft Answer and Counterclaim                                    AC/WP
18   s. Steinberg     F. Ford; S. Singer                       P. Reiche; M. Palmer                2/20/18     Email attaching potential exhibits to draft Answer and Counterclaim              AC/WP
21   S. Singer       . A. Mcinerney                                                                2/20/18     Email re: potential reporters and publications requested by counsel              AC/WP
22   S. Singer         S. Singer                                                                   2/20/18     Email re: potential reporters and publications requested by counsel              AC/WP
23   Terry lngroff     S. Singer; A. Mcinerney                 Stephen C. Steinberg                2/20/18     Email attaching consulting agreement                                             AC/WP
24   A. Mcinerney     S. Singer                                                                    2/20/18     Email re: potential reporters and publications requested by counsel              AC/WP
25    P. Reiche       S. Singer; A. Mcinerney                  M. Palmer; Stephen C. Steinberg; F. 2/20/18     Email re: potential reporters and publications requested by counsel              AC/WP
                                                               Ford
26    P. Reiche       S. Steinberg; M. Palmer; S. Singer; A.                                         2/20/18   Email re: strategy for response to initial press inquiry                         AC/WP
                      Mcinerney

                                                                                                                                                                                                         1
                                                   Case
                                                   Case4:17-cv-07025-SBA
                                                        4:17-cv-07025-SBA Document
                                                                          Document40-13
                                                                                   77-2 Filed
                                                                                        Filed10/30/18
                                                                                              04/27/18    Page
                                                                                                           Page33of
                                                                                               No. 4:17-CV-07025-SBA
                                                                                                                     of44
                                                      Stardock Systems, Inc. v. Paul Reiche /II and Robert Frederick Ford- Case
       From            To                                         Cc                                  Sent       Description and Subject                                                    AC/WP*
27     S. Steinberg    P. Reiche; M. Palmer; S. Singer; A.                                            2/20/18     Email re: strategy for response to initial press inquiry                  AC/WP
                        Mcinerney
                                                                                                      2/21/18     Email re: filing of Answer and Counterclaim                               AC/WP
28     S. Steinberg     S. Singer
                                                                                                      2/21/18     Email re: potential reporters and publications requested by counsel       AC/WP
29     A. Mcinerney     S. Singer
                        S. Singer; A. Mcinerney                   F. Ford                             2/21/18     Email re: strategy for response to initial press inquiry                  AC/WP
30     P. Reiche
                        S. Singer; A. Mcinerney; F. Ford                                              2/21/18     Email re: strategy for response to initial press inquiry                  AC/WP
32     P. Reiche
                        S. Singer; P. Reiche; S. Steinberg; M.    A. Mcinerney                        2/21/18     Email re: draft press release                                             AC/WP
33     F. Ford
                        Palmer
                                                                  F. Ford; M. Palmer; S. Singer       2/21/18     Email re: strategy for response to initial press inquiry and settlement   AC/WP
35     S. Steinberg     P. Reiche
                                                                                                                  negotiations
                                                                  F. Ford; M. Palmer; S. Singer       2/21/18     Email re: strategy for response to initial press inquiry and settlement   AC/WP
36     P. Reiche        S. Steinberg
                                                                                                                  negotiations
                                                                  F. Ford; M. Palmer; S. Singer       2/21/18     Email re: strategy for response to initial press inquiry and settlement   AC/WP
37     P. Reiche        S. Steinberg
                                                                                                                  negotiations
                       . P. Reiche                                F. Ford; S. Singer; M. Palmer       2/21/18     Email re: strategy for response to initial press inquiry and claims       AC/WP
39     S. Steinberg
                                                                  P. Reiche; F. Ford; S. Singer       2/21/18     Email re: strategy for response to initial press inquiry and claims       AC/WP
40     M. Palmer        S. Steinberg
                        F. Ford; P. Reiche                        S. Singer; M. Palmer                2/21/18     Email re: strategy for response to initial press inquiry and claims       AC/WP
41     S. Steinberg
                        S. Steinberg; F. Ford; P. Reiche; M.      A. Mcinerney                        2/21/18     Email re: draft press release                                             AC/WP
42     S. Singer
                        Palmer
                        S. Singer; A. Mcinerney                   F. Ford; S. Steinberg; M. Palmer    2/22/18     Email re: strategy for response to initial press inquiry                  AC/WP
43      P. Reiche
                        S. Singer; P. Reiche; F. Ford; M.         A. Mcinerney                        2/22/18     Email re: filing of Answer and Counterclaim and draft press release       AC
44     S. Steinberg
                        Palmer
                        S. Steinberg; F. Ford; P. Reiche; M.      A. Mcinerney                         2/22/18    Email re: draft press release                                             AC/WP
45      S. Singer
                         Palmer
                         S. Singer; F. Ford; P. Reiche; M.        A. Mcinerney                         2/22/18    Email re: draft press release                                             AC/WP
46      S. Steinberg
                         Palmer
                         S. Steinberg; S. Singer; P. Reiche; M.   A. Mcinerney                         2/22/18    Email re: draft press release                                             AC/WP
 47     F. Ford
                         Palmer
                                                                                                       2/22/18    Email re: draft press release                                             AC/WP
 48     S. Singer        A. Mcinerney
                         S. Steinberg; M. Palmer; S. Singer; A.                                        2/22/18    Email re: strategy for response to initial press inquiry                  AC/WP
 49     P. Reiche
                         Mcinerney
                                                                                                                   Email re: strategy for response to initial press inquiry                 AC/WP
 so     P. Reiche        S. Steinberg; M. Palmer; S. Singer; A.                                        2/22/18
                         Mcinerney
                         A. Mcinerney; S. Steinberg; M.                                                2/22/18     Email re: strategy for response to initial press inquiry                 AC/WP
 5,1    P. Reiche
                         Palmer; S. Singer; F. Ford
                         P. Reiche; M. Palmer; S. Singer; A.                                           2/22/18     Email re: strategy for response to initial press inquiry                 AC/WP
 52     S. Steinberg
                         Mcinerney
                         P. Reiche; S. Steinberg; M. Palmer;                                           2/22/18     Email re: strategy for response to initial press inquiry                 AC/WP
 53     S. Singer
                         A. Mcinerney
 54      P. Reiche       S. Singer; S. Steinberg; M. Palmer; A.                                        2/22/18     Email re: strategy for response to initial press inquiry                 AC/WP
                         Mcinerney; F. Ford


                                                                                                                                                                                                     2
                                              Case
                                              Case4:17-cv-07025-SBA
                                                   4:17-cv-07025-SBA Document
                                                                     Document40-13
                                                                              77-2 Filed
                                                                                   Filed10/30/18
                                                                                         04/27/18     Page
                                                                                                      Page44of
                                                                                           No. 4:17-CV-07025-SBA
                                                                                                                of44
                                                 Stardock Systems, Inc. v. Paul Reiche Ill and Robert Frederick Ford - Case
     From           To                                     Cc                                    Sent        Description and Subject                                                        AC/WP*

55   S. Steinberg   P. Reiche; F. Ford; M. Palmer; S.                                             2/22/18    Email attaching Answer and exhibits                                            AC
                    Singer; A. Mcinerney
56   S. Steinberg   P. Reiche; F. Ford; M. Palmer; S.                                             2/22/18    Email attaching Counterclaim and exhibits                                      AC
                    Singer; A. Mcinerney
57   P. Reiche      S. Steinberg                           S. Singer; F. Ford; M. Palmer; A.      3/20/18    Email re: strategy for response to press inquiry and settlement negotiations   AC/WP
                                                           Mcinerney
58   S. Singer      S. Steinberg                           P. Reiche; F. Ford; M. Palmer          3/20/18     Email re: public posts                                                        AC

59   F. Ford        S. Singer; P. Reiche                   S. Steinberg; M. Palmer                3/20/18     Email re: services and potential future strategy                              AC/WP

60   S. Singer      F. Ford; P. Reiche                     S. Steinberg; M. Palmer                3/20/18     Email re: services and potential future strategy                              AC/WP

61   P.Reiche       S. Singer                              F. Ford; S. Steinberg; M. Palmer       3/20/18     Email re: services and potential future strategy                              AC/WP




                                                                                                                                                                                                     3
